 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                      No. 2:15-cv-01645-TLN-EFB
12                        Plaintiff,
13            v.                                          ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE
14    J. WRIGHT,
15                        Defendant.
16

17          On January 9, 2020, the Court vacated the trial date for the above-captioned matter and

18   ordered Plaintiff Allen Hammler (“Plaintiff”), a state prisoner proceeding pro se, to show cause

19   as to why the case should not be dismissed with prejudice under Federal Rule of Civil Procedure

20   41(b) for failure to prosecute as a result of Plaintiff’s refusal to board the transportation vehicle

21   and subsequent failure to appear at trial. (ECF No. 191.)

22          Plaintiff filed a declaration and response to the Court’s Order to Show Cause on January

23   16, 2020 (ECF No. 193), as well as a supplemental response on January 22, 2020 (ECF No. 194).

24   In his filings, Plaintiff explains that he failed to board the transportation vehicle because: (1) he

25   did not receive sufficient prior advance notice from the correctional staff of his scheduled

26   transport and was therefore not packed or ready in time to board the transportation vehicle (ECF

27   No. 193 at 1–3); (2) Plaintiff feared a correctional officer not related to this litigation intended to

28   murder Plaintiff in the Receiving and Release room where Plaintiff was to be escorted to await

                                                         1
 1   his transport, because the correctional officer is currently under investigation for a murder that

 2   took place at California State Prison, Corcoran, for which Plaintiff is the sole witness (ECF Nos.

 3   193 at 3–4, 194 at 1–8); and (3) Plaintiff expected that, even if he refused to be transported for

 4   trial, the correctional officers were supposed to use “controlled force” to ensure Plaintiff was

 5   placed on the transportation vehicle in order to attend trial (ECF No. 193 at 4).1

 6          On January 24, 2020, Defendant filed a response to Plaintiff’s two responses to the Order

 7   to Show Cause. (ECF No. 195.) With the support of a sworn declaration, Defendant noted that

 8   Plaintiff’s main reason for failing to board the transport bus — namely, that Correctional Officer

 9   Burnes intended to murder Plaintiff in the Receiving and Release room if Plaintiff permitted

10   himself to be escorted to that room in anticipation of his scheduled transport — is entirely

11   baseless as Officer Burnes is not, in fact, under investigation for murder (and would not be

12   working at the prison at this time if he were under any such investigation). (ECF Nos. 195 at 2,

13   195-1.) Accordingly, Defendant requests the Court reject Plaintiff’s absurd “causes” for failing to

14   board the transport bus in order to appear at trial and dismiss this action for failure to prosecute.

15   (ECF No. 195 at 2.)

16          The Court agrees with Defendant’s argument that Plaintiff’s purported reasons for failing

17   to board the transport bus and subsequently failing to appear at trial are unavailing. First,

18   Plaintiff had ample time to prepare for his transportation and trial date: on December 3, 2019, the

19   Court issued the Writ of Habeas Corpus Ad Testificandum to produce Plaintiff for trial (ECF No.

20   162), and this Writ was properly served on Plaintiff. Plaintiff therefore had notice of
21   1
             In his supplemental response to the Order to Show Cause, Plaintiff additionally requests
22   the Court issue an order pursuant to the All Writs Act directing the Warden at California State
     Prison, Corcoran to address a Rule Violation Report, which Plaintiff claims was improperly
23   issued and adjudicated, but which is unrelated to Plaintiff’s claims in this action. Plaintiff further
     requests the Court prohibit any transfer of Plaintiff to another prison and require all of Plaintiff’s
24   escorts to be recorded on video. (ECF No. 194 at 9–10.) The Court declines to do so. As this
     Court has repeatedly noted to Plaintiff throughout the course of this litigation (see, e.g., ECF Nos.
25   36, 65, 120, 147, 152, 154, 189), Plaintiff must pursue unrelated allegations through the prison
26   administrative process and then litigate in a separate action. If Plaintiff wishes to obtain specific
     relief pursuant to the All Writs Act, he may request such relief in a separately filed motion.
27   Plaintiff is reminded that, to obtain an order under the All Writs Act, he must demonstrate his
     requested relief is “necessary” and is not available through some alternative means. Clinton v.
28   Goldsmith, 526 U.S. 529 (1999).

                                                         2
 1   approximately one month to pack and make all other appropriate preparations for his

 2   transportation from California State Prison, Corcoran in order to appear at trial. Second, the

 3   excuse that is based on Plaintiff’s accusations of murder against nonparty Officer Barnes is also

 4   unavailing because such accusations are not only unsubstantiated, but directly contradicted by the

 5   sworn statement produced by Defendant. Finally, Plaintiff has provided no authority — and

 6   indeed there appears to be none — for the contention that prison correctional officers are required

 7   to use “controlled force” to physically compel a non-consenting prisoner to board a transportation

 8   vehicle in order to ensure the prisoner’s appearance at court for a civil litigation the prisoner

 9   himself elected to file. For these reasons, the Court finds Plaintiff’s excuses in support of his

10   responses to the Order to Show Cause for his refusal to board the transportation bus and

11   subsequently appear at trial are unavailing.

12           Nevertheless, the Court declines to grant Defendant’s request to impose the harsh sanction

13   of dismissal at this time. See United States v. Nat'l Med. Enterprises, Inc., 792 F.2d 906, 912–13

14   (9th Cir. 1986) (“The sanction of dismissal should be imposed only in extreme circumstances and

15   . . . only if the deceptive conduct is willful, in bad faith, or relates to the matters in controversy in

16   such a way as to interfere with the rightful decision of the case.”) (citations omitted); see also

17   Malone v. U.S.P.S., 833 F.3d 128, 130 (9th Cir. 2002) (a district court must consider the

18   following factors in determining whether to dismiss a case for failure to comply with an order: (1)

19   the public’s interest in expeditious resolution of litigation; (2) the trial court’s interest in docket

20   control; (3) prejudice to the defendant; (4) consideration of less drastic alternatives; and (5) prior
21   warning to the plaintiff that failure to obey a court order will result in dismissal).

22           The Court will permit Plaintiff one last chance to pursue this litigation, if he chooses to do

23   so. However, Plaintiff is cautioned that, should he fail to obey an order of this Court a second

24   time, such actions will result in dismissal of this case.

25           Accordingly, IT IS HEREBY ORDERED that:

26           (1) the Order to Show Cause (ECF No. 191) is DISCHARGED and no sanctions are
27   imposed; and

28           (2) Not later than twenty (20) days from the date of electronic filing of this Order,

                                                          3
 1   Plaintiff shall file a status report with the Court indicating how he wishes to proceed in this

 2   action. Plaintiff is further cautioned that a failure to comply with this Order, or any subsequent

 3   order of the Court, will result in dismissal of this case pursuant to Federal Rule of Civil Procedure

 4   41(b).

 5            IT IS SO ORDERED.

 6   Dated: January 30, 2020

 7

 8

 9                                        Troy L. Nunley
                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        4
